1    Kristen Clarke
2
     Assistant Attorney General
     Steven H. Rosenbaum (NY Bar No. 1901958)
3    Cynthia Coe (DC Bar No. 438792)
     Maureen Johnston (WA Bar No. 50037)
4    Nancy Glass (DC Bar No. 995831)
5    Beatriz Aguirre (NV Bar No. 14816)
     U.S. Department of Justice, Civil Rights Division
6    Special Litigation Section
     150 M. Street NE, 10th Floor,
7
     Washington, D.C. 20002
8
     Attorneys for the United States
9
                                  UNITED STATES DISTRICT COURT
10
                                       FOR THE DISTRICT OF ARIZONA
11
                                                               Civil Case No.: 2:07-cv-2513-PHX-GMS
      Manuel de Jesus Ortega Melendres, et al.,
12
13           Plaintiffs,                                       UNITED STATES’ NOTICE
                                                               REGARDING INDEPENDENT
14           v.                                                INVESTIGATOR
15
      Paul Penzone, Sheriff, et al.,
16
             Defendants.
17
18

19          In its Second Order, the Court appointed Dan Giaquinto as the Independent Investigator.
20   Second Amended Second Supplemental Permanent Injunction/Judgement Order (Second
21   Order), Dkt. 1765, ¶ 296 (July 26, 2016). The Second Order set forth Mr. Giaquinto’s duties to
22   investigate and assess the adequacy of certain investigations; prepare investigative reports
23   setting forth findings of fact, the basis for the findings, and recommended discipline; and report
24   to the parties bi-monthly. Second Order at ¶¶ 296 through 319.
25          On June 11, 2019, Mr. Giaquinto filed a Notice of the Independent Investigator’s
26   Compliance with the Second Amended Second Supplemental Permanent Injunction/Judgement
27   Order, Dkt. 2444 (June 11, 2019) (Notice). The Notice stated, “[T]he Independent Investigator
28   notifies the Court that he has discharged and fulfilled all the duties of the Independent


                             UNITED STATES’ NOTICE REGARDING INDEPENDENT INVESTIGATOR
1    Investigator as set forth in the Court’s [Second Order] (Doc. 1765, ¶¶ 296 through 319, and
2    330).” Notice at 3. The Notice continued, “Although not identified as a duty of the Independent
3    Investigator in the Court’s [Second Order], there remains a possibility that the Independent
4    Investigator could be requested to testify as a witness during an appeal of discipline to the
5    Maricopa County Law Enforcement Merit Commission. The Independent Investigator has not
6    been called as a witness in such appeals that have taken place to date, and he does not anticipate
7    being a witness in any such appeal.” Notice at 3.
8           On June 21, 2021, counsel for Defendants confirmed that Mr. Giaquinto’s last remaining
9    matter as Independent Investigator has closed. Counsel for Plaintiffs have advised that they
10   have no objection to Mr. Giaquinto’s accepting an unrelated engagement on behalf of the United
11   States. Counsel for Defendants state that MCSO does not have a position on the United States’
12   request.
13          During a status conference with the parties on April 6, 2018, the Court stated that the
14   United States should not move forward with engaging Mr. Giaquinto in another matter “until
15   [the United States] understand[s] where he is in his investigation and review the matter with the
16   parties and, please, with the Court.” Transcript of Status Conference at 8 (April 6, 2018). The
17   United States hereby requests clarification by minute order that the United States may move
18   forward to engage Mr. Giaquinto or, in the alternative, a status conference to address any
19   concerns the Court may have.
20                                                       ATTORNEYS FOR THE UNITED STATES
21
                                                         Kristen Clarke
22                                                       Assistant Attorney General
23                                                       Steven H. Rosenbaum
24                                                       Chief, Special Litigation Section

25                                                       Cynthia Coe
                                                         Acting Special Counsel (DC Bar No. 438792)
26

27                                                       /s/ Nancy Glass
                                                         Nancy Glass (DC Bar No. 995831)
28                                                       Maureen Johnston (WA Bar No. 50037)

                                                        2
                             UNITED STATES’ NOTICE REGARDING INDEPENDENT INVESTIGATOR
1                                Beatriz Aguirre (NV Bar No.14816)
2
                                 Trial Attorneys
                                 U.S. Department of Justice
3                                Civil Rights Division
                                 Special Litigation Section
4                                Telephone: (202) 598-0139
5                                nancy.glass@usdoj.gov

6
7

8
9
10

11
12
13

14
15

16

17
18

19
20

21

22
23

24
25

26

27
28

                                3
     UNITED STATES’ NOTICE REGARDING INDEPENDENT INVESTIGATOR
1                                    CERTIFICATE OF SERVICE
2          I certify that on or about June 23, 2021, I filed the foregoing through the Court’s
3    CM/ECF system, which will serve a true and correct copy of the filing on counsel of record.
4
                                                          /s/ Nancy Glass
5
6
7

8
9
10

11
12
13

14
15

16

17
18

19
20

21

22
23

24
25

26

27
28

                                                      4
                           UNITED STATES’ NOTICE REGARDING INDEPENDENT INVESTIGATOR
